BRITT, Judge.
By his first assignment of error, defendant contends the trial court erred in failing to quash the bill of indictment upon which defendant was tried for the reason that the indictment does not indicate that it was returned as a true bill. We find no merit in this assignment as the indictment clearly discloses that it was returned as a true bill.
By his second and third assignments of error, defendant contends the trial court erred (1) in allowing into evidence certain statements allegedly made by Edith Crisco in the presence of defendant and defendant’s response thereto, and (2) instructing the jury that they could consider defendant’s silence in the face of the statements as evidence of his guilt. The assignments have merit.
The challenged testimony was given by SBI Agent Barrier. He testified, among other things, that he talked with Edith Crisco on the night she was arrested, 1 July 1971, and again on 8 July 1971; that the latter conversation took place in the presence of defendant; that on that occasion, in response to questions from Barrier, she stated that defendant and Scearcy accompanied her to the Walker home, that defendant was in the house when the shot was fired, and that they went to Miss Walker’s house “for the purpose of robbing the old woman.” The solicitor then asked Barrier if defendant made any denial and Barrier’s answer was that defendant did not. Defendant’s motion to strike Barrier’s answer that defendant made no denial was overruled.
The challenged instruction to the jury was as follows:
“Evidence had been received which tends to show that a statement accusing the defendant of the crime charged in this case was made in his presence and the defendant neither denied or objected to the statement. This evidence should be considered by you with great caution before you may consider the defendant’s silence on this as evidence of *569his guilt, you must find first that the defendant — that the statement was in fact made in the hearing of the defendant, second, that he understood it and that it contained an accusation against him and third, that all the circumstances including the content of the statement and the identity of the person making it in the other person’s presence was sufficient to make a reply natural and proper and fourth, that the defendant had an opportunity to reply. Unless you find all these things to be present you must completely disregard this evidence. If you consider the defendant’s silence together with all other facts and circumstances in this case in determining the defendant’s guilt or innocence.”
Defendant contends the challenged testimony and instruction violated his right to remain silent as guaranteed by the Fifth Amendment to the Federal Constitution and by § 23 of Article I of the State Constitution. This contention is supported by decisions of the U. S. Supreme Court and our State Supreme Court and the current rule appears to be stated accurately in 2 Stansbury’s N. C. Evidence § 179, at 53-54 (Brandis rev. 1973), as follows:
“It was formerly a general rule that silence might amount to an admission though the party (usually, of course, a criminal defendant) was in custody under a charge of crime, and. though the person making the statement was incompetent to testify as an adverse witness; but in some custodial circumstances no reply was required and, therefore, the evidence was inadmissible. More recently, relying upon then section 11 (now section 23) of Article I of the North Carolina Constitution and upon a decision of the Supreme Court of the United States, our Court held that officers questioning an accused must advise him of his right to remain silent. If such a warning is given, it is obvious that his silence may not be used against him. If no warning is given, and the circumstances would be such as to make a confession inadmissible, evidence as to silence also seems to be inadmissible. Therefore, whenever an accused has' been taken into custody and officers are present, evidence of an admission by silence is banned, at least as substantive evidence.”
Nevertheless, we do not think defendant was sufficiently prejudiced by the challenged testimony and instruction to war*570rant a new trial. In State v. Taylor, 280 N.C. 273, 280, 185 S.E. 2d 677, 682 (1972), we find:
“Every violation of a constitutional right is not prejudicial. Some constitutional errors are deemed harmless in the setting of a particular case, not requiring the automatic reversal of a conviction, where the appellate court can declare a belief that it was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 17 L.Ed. 2d 705, 87 S.Ct. 824, 24 A.L.R. 3d 1065 (1967); Harrington v. California, 395 U.S. 250, 23 L.Ed. 2d 284, 89 S.Ct. 1726 (1969). Unless there is a reasonable possibility that the evidence complained of might have contributed to the conviction, its admission is harmless. Fahy v. Connecticut, 375 U.S. 85, 11 L.Ed. 2d 171, 84 S.Ct. 229 (1963).”
See also State v. Knight, 282 N.C. 220, 192 S.E. 2d 283 (1972); Schneble v. Florida, 405 U.S. 427, 31 L.Ed. 2d 340, 92 S.Ct. 1056 (1972); Harrington v. California, 395 U.S. 250, 23 L.Ed. 2d 284, 89 S.Ct. 1726 (1969); and State v. Swaney, 277 N.C. 602, 178 S.E. 2d 399 (1971).
Applying the test quoted above to the case at bar, considering the overwhelming competent evidence presented against defendant, particularly the testimony of Edith Crisco and Brenda Leasor, we perceive no reasonable possibility that the challenged testimony and instruction had any significant bearing on the jury finding defendant guilty of murder. As was said in Schneble v. Florida, supra, “In some cases the properly admitted evidence of guilt is so overwhelming, and the prejudicial effect of [the improperly admitted evidence] is so insignificant by comparison, that it is clear beyond a reasonable doubt that the improper use of the [incompetent evidence] was harmless error.”
For the reasons stated, we conclude that defendant received a fair trial, free from prejudicial error.
No error.
Judges Parker and Vaughn concur.